DETAILED ACTION
This office action is a response to an application filed on 04/19/2021 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/30/2020 and 12/11/2018 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.







Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SRINIVASAN et al (US 2020/0092299 A1).

Regarding claim 1, SRINIVASAN discloses a computer-implemented method comprising:
receiving, by a service of a service provider network (Fig.1; 100; paragraph [0035]; tenant’s virtual network, cloud based platform), a request to mirror network traffic paragraph [0036] and [0037]; the resource manager 112 receiving a call or request to mirror network traffic or virtual tap via the specific virtual NIC or via a collection of IP address wherein the specific virtual NIC or a collection of IP addresses are existing virtual network interface) , the request identifying a destination for the mirrored network traffic (paragraph [0036] the policy in the request includes destination of the mirrored traffic please see Fig.5; 510, 512, paragraph [0045]), and the virtual network including a logically isolated set of computing resources associated with at least one user of the service provider network (Fig.6,108; the virtual network includes multiple virtual machines or computing resources associated with tenant);
sending configuration information (paragraph [0037]; the resource manager passed the call or request to SDN controller wherein the SDN controller may resides on the host node 104(1) and host node 104(1) receiving the request or call; paragraph [0036]; the call includes configuration information or policy to configure)  to a computing device hosting a computing resource (Fig.6; 106, 104; paragraph [0037]; host node is hosting  virtual machines) to which the virtual network interface identified in the request is attached (paragraph [0013], [0036] and [0037]; a call or request to mirror network traffic or virtual tap via the specific virtual NIC or via a collection of IP address wherein the specific virtual NIC or a collection of IP addresses are existing virtual network interfaces), the configuration information causing the computing device to send a mirrored copy of network traffic traversing the virtual network interface to a fleet of compute instances at the service provider network (Fig.3, Fig.4; [0039]; configure to copy data packets communicated from virtual machine 114 to other components of cloud based platform)
receiving, by the fleet of compute instances, the mirrored copy of network traffic from the computing device (paragraph [0039]; other components of cloud based platform receives the mirror traffic or copied data packets);
performing one or more operations relative to the mirrored copy of network traffic (paragraph [005]; after mirror network traffic, performing network analytic), ; and
sending the mirrored copy of the network traffic to the destination identified by the request. (Fig.4; Fig.5; 512; paragraph [0038] and [0039]; the copied data packets or mirrored network traffic to the destination identified in the policy of the call or request)

Regarding claim 2, SRINIVASAN discloses the computer-implemented method of claim 1, wherein the virtual network interface is one of a group of virtual network interfaces identified in the request to mirror the network traffic (paragraph [0036]; the call or request identifies a collection of IP addresses or the whole virtual machine to tap or mirror traffic), the group corresponding to one or more of: a set of identified virtual network interfaces, one or more identified computing resources of the virtual network, a subnetwork of the virtual network, the entire virtual network, a set of virtual network interfaces associated with a specified tag.(paragraph [0036]; a group of IP addresses or the whole virtual machine) 


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 3, 4, 6, 7, 11, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SRINIVASAN et al (US 2020/0092299 A1) in view of McDaniel et al (US 9912536 B2).

Regarding claim 3, SRINIVASAN discloses the computer-implemented method of claim 1,SRIVASAN does not explicitly discloses the one or more operations include one or more of: adding metadata to the mirrored copy of the network traffic, converting the mirrored copy of the network traffic to a packet capture data format; and wherein the destination is one or more of: a storage service, a streaming data service, a security service, an application.
McDaniel et al discloses the one or more operations include one or more of: adding metadata to the mirrored copy of the network traffic, converting the mirrored copy of the network traffic to a packet capture data format (col 6; lines 48-58; encapsulate the mirror network traffic); and wherein the destination is one or more of: a storage service, a streaming data service, a security service, an application.(col 6; lines 1-7; collector tool)


Regarding claim 4, claim 4 is rejected for the same reason as set forth in claim 1 and SRINVASAN discloses identifying a computing device hosting a computing resource (Paragraph [0049]; a policy includes identification of a host node and a virtual machine that is hosted or supported by a host node) to which the virtual network interface identified in the request is attached. (paragraph [0013], [0036] and [0037]; a call or request which includes policy to mirror network traffic or virtual tap via the specific virtual NIC or via a collection of IP address wherein the specific virtual NIC or a collection of IP addresses are existing virtual network interfaces) However, the reference SRINIVASAN does not explicitly disclose the fleet of compute instances routing the mirrored copy of network traffic to the destination.
McDaniel discloses the fleet of compute instances routing the mirrored copy of network traffic to the destination. (Fig.4; 406; col 6; lines 1-20; router (interpreted as the fleet of compute instances) routes the traffic to destination)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of mirroring data traffic of SRINVASAN with the method mirroring data traffic of McDaniel in order to 

Regarding claim 6, claim 6 is rejected for the same reason as set forth in claim 2.

Regarding claim 7, claim 7 is rejected for the same reason as set forth in claim 3.

Regarding claim 11, SRINVASAN in view of McDaniel discloses the computer-implemented method of claim 4, further comprising:
receiving an additional request to perform one or more of: stopping mirroring of network traffic at the computing device, pausing mirroring of network traffic at the computing device, resuming mirroring of network traffic at the computing device, modifying mirroring of network traffic at the computing device  and sending additional configuration information to the computing device based on the additional request. (McDaniel; Col 3; lines 19-27; turn on and off port mirroring)

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 4 as a system of method claim 4 and the combination of reference SRINVASAN and McDaniel
discloses a system comprising:
a hardware virtualization service implemented by a first one or more electronic devices, the hardware virtualization service including instructions that upon execution cause the hardware virtualization service (McDaniel; Fig. 4; 400, IGW, Virtual routers, VMs ) to:
SRINVASAN; Fig.4; components of cloud based platform); (McDaniel; Fig.4; virtual router)
the fleet of compute instances including instructions that upon execution cause the fleet of compute instances to (McDaniel; Fig.4; VPC 408, Fig.5; 508; virtual router begins mirroring traffic that the fleet of computer instances or virtual executing instruction): 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of mirroring data traffic of SRINVASAN with the method mirroring data traffic of McDaniel in order to provide customer to enable hardware port mirroring on one or more ports of a physical switch or router in the network taught by McDaniel.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 2.

Regarding claim 18, SRINVASAN in view of McDaniel discloses the system of claim 15, wherein the destination is one or more of: a storage service, a streaming data service, a security service, an application.(McDaniel; col 6; lines 1-7; collector tool or application)


10.	Claims 5, 8. 9, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SRINIVASAN et al (US 2020/0092299 A1) in view of McDaniel et al (US 9912536 B2) and  Breslin et al (US 9729408 B2).

Regarding claim 5, SRINIVASAN in view of McDaniel discloses the computer-implemented method of claim 4, SRINIVASAN in view of McDaniel does not explicitly disclose the destination is a storage service of the service provider network, and wherein the fleet of compute instances stores the mirrored copy of the network traffic at one or more storage locations associated with at least one user of the service provider network.
Breslin discloses the destination is a storage service of the service provider network, and wherein the fleet of compute instances stores the mirrored copy of the network traffic at one or more storage locations associated with at least one user of the service provider network. (col 7, lines 37- 65, "Network captured traffic distribution device 130 may be communicatively coupled to a mirror port 160 present on routing device 120 via a port and may receive a traffic flow of captured data packets, including data packet 140, from routing device 120 via mirror port 160”, "Network captured traffic distribution device 130 may further be configured to encapsulate a captured data packet 140 thereby generating an encapsulated captured data packet 175. Data packet 140 may be encapsulated using any available encapsulation protocol such as, but not limited to, packet capture (PCAP), libPcap, and WinPcap. Network captured traffic distribution device 130 may then transmit encapsulated captured data packet 175 toward external device 150, a data storage device 165, and, in some cases, a backup storage device 170.", see also fig. 4 and fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SRINIVASAN in 

Regarding claim 8, SRINIVASAN in view of McDaniel discloses the computer-implemented method of claim 4, SRINIVASAN in view of McDaniel does not explicitly disclose the destination is a storage service of the service provider network, and wherein the fleet of compute instances converts the mirrored copy of the network traffic into one or more packet capture files and stores the one or more packet capture files at one or more storage locations at the storage service associated with at least one user of the service provider network.
Breslin discloses the destination is a storage service of the service provider network, and wherein the fleet of compute instances converts the mirrored copy of the network traffic into one or more packet capture files and stores the one or more packet capture files at one or more storage locations at the storage service associated with at least one user of the service provider network. (col 7, lines 37- 65, "Network captured traffic distribution device 130 may be communicatively coupled to a mirror port 160 present on routing device 120 via a port and may receive a traffic flow of captured data packets, including data packet 140, from routing device 120 via mirror port 160”, "Network captured traffic distribution device 130 may further be configured to encapsulate a captured data packet 140 thereby generating an encapsulated captured data packet 175. Data packet 140 may be encapsulated using any available encapsulation protocol such as, but not limited to, packet capture (PCAP), libPcap, and WinPcap. Network captured traffic distribution device 130 may then transmit encapsulated captured data packet 175 toward external device 150, a data storage device 165, and, in some cases, a backup storage device 170.", see also fig. 4 and fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SRINIVASAN in view of McDaniel with the method of Breslin in order to transmit captured data packets via a conventional communication network taught by Breslin.

Regarding claim 9, SRINIVASAN in view of McDaniel discloses the computer-implemented method of claim 4, SRINIVASAN in view of McDaniel does not explicitly disclose the fleet of compute instances receives network traffic mirrored from a plurality of virtual networks associated with a plurality of different users of the service provider network.
Breslin discloses the fleet of compute instances (Fig.1C; 165, 150, compute instances such as storage device and external devices) receives network traffic mirrored from a plurality of virtual networks (Col 6; liens 63-67; virtual LANs) associated with a plurality (Col 7; lines 30-35;  plurality of users such as a user and administrator) of different users (Col 7; lines 30-35; users) of the service provider network. (col 7, lines 37- 65, "Network captured traffic distribution device 130 may be communicatively coupled to a mirror port 160 present on routing device 120 via a port and may receive a traffic flow of captured data packets, including data packet 140, from routing device 120 via mirror port 160”, "Network captured traffic distribution device 130 may further be configured to encapsulate a captured data packet 140 thereby generating an encapsulated captured data packet 175. Data packet 140 may be encapsulated using any available encapsulation protocol such as, but not limited to, packet capture (PCAP), libPcap, and WinPcap. Network captured traffic distribution device 130 may then transmit encapsulated captured data packet 175 toward external device 150, a data storage device 165, and, in some cases, a backup storage device 170.", see also fig. 4 and fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SRINIVASAN in view of McDaniel with the method of Breslin in order to transmit captured data packets via a conventional communication network taught by Breslin.

Regarding claim 17, SRINIVASAN in view of McDaniel discloses the system of claim 15, SRINIVASAN in view of McDaniel does not explicitly disclose the destination is a storage service of the service provider network, and wherein the fleet of compute instances further include instructions that upon execution cause the fleet of compute instances to:
convert the mirrored copy of the network traffic into one or more packet capture files, and 
store the one or more packet capture files at one or more storage locations at the storage service associated with at least one user of the service provider network.
Breslin discloses the destination is a storage service of the service provider network, and wherein the fleet of compute instances further include instructions that upon execution cause the fleet of compute instances to:

store the one or more packet capture files at one or more storage locations at the storage service associated with at least one user of the service provider network. .( col 7, lines 37- 65, "Network captured traffic distribution device 130 may be communicatively coupled to a mirror port 160 present on routing device 120 via a port and may receive a traffic flow of captured data packets, including data packet 140, from routing device 120 via mirror port 160”, "Network captured traffic distribution device 130 may further be configured to encapsulate a captured data packet 140 thereby generating an encapsulated captured data packet 175. Data packet 140 may be encapsulated using any available encapsulation protocol such as, but not limited to, packet capture (PCAP), libPcap, and WinPcap. Network captured traffic distribution device 130 may then transmit encapsulated captured data packet 175 toward external device 150, a data storage device 165, and, in some cases, a backup storage device 170.", see also fig. 4 and fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SRINIVASAN in view of McDaniel with the method of Breslin in order to transmit captured data packets via a conventional communication network taught by Breslin.

Regarding claim 19, SRINIVASAN in view of McDaniel discloses the system of claim 15, SRINIVASAN in view of McDaniel does not explicitly discloses the fleet of compute 
Breslin discloses the fleet of compute instances (Fig.1C; 165, 150, compute instances such as storage device and external devices) receives network traffic mirrored from a plurality of virtual networks (Col 6; liens 63-67; virtual LANs) associated with a plurality of different users (Col 7; lines 30-35;  plurality of users such as a user and administrator) of the service provider network. ( col 7, lines 37- 65, "Network captured traffic distribution device 130 may be communicatively coupled to a mirror port 160 present on routing device 120 via a port and may receive a traffic flow of captured data packets, including data packet 140, from routing device 120 via mirror port 160”, "Network captured traffic distribution device 130 may further be configured to encapsulate a captured data packet 140 thereby generating an encapsulated captured data packet 175. Data packet 140 may be encapsulated using any available encapsulation protocol such as, but not limited to, packet capture (PCAP), libPcap, and WinPcap. Network captured traffic distribution device 130 may then transmit encapsulated captured data packet 175 toward external device 150, a data storage device 165, and, in some cases, a backup storage device 170.", see also fig. 4 and fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SRINIVASAN in view of McDaniel with the method of Breslin in order to transmit captured data packets via a conventional communication network taught by Breslin.

s 10 and 20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over SRINIVASAN et al (US 2020/0092299 A1), McDaniel et al (US 9912536 B2)  in view of  RAO (US 2020/0076738 A1).

Regarding claim 10, SRINIVASAN in view of McDaniel discloses the computer-implemented method of claim 4, SRINIVASAN in view of McDaniel does not explicitly disclose the request further specifies at least one filter identifying selected types of network traffic to mirror, and wherein the computing device mirrors only network traffic matching the at least one filter to the fleet of compute instances.
RAO discloses the request (paragraph [0045]; the agent serves the requests issued by the controller; paragraph [0044]; the agents 302process filtering the virtual traffic, therefore the agent receives request from controller and the requests are specific requests such as for filtering) further specifies at least one filter identifying selected types of network traffic to mirror, and wherein the computing device mirrors only network traffic matching the at least one filter to the fleet of compute instances.(paragraph [0044]; filtering and processing virtualized traffic for mirroring)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SRINIVASAN in view of McDaniel with the method of RAO in order to increase traffic throughput taught by RAO.

Regarding claim 20, SRINIVASAN in view of McDaniel discloses the system of claim 15, SRINIVASAN in view of McDaniel does not explicitly disclose the request further specifies at least one filter identifying selected types of network traffic to mirror, and wherein the computing device sends a mirrored copy of only network traffic matching the at least one filter to the fleet of compute instances.
RAO discloses the request (paragraph [0045]; the agent serves the requests issued by the controller; paragraph [0044]; the agents 302process filtering the virtual traffic, therefore the agent receives request from controller and the requests is specific request such as for filtering) further specifies at least one filter identifying selected types of network traffic to mirror, and wherein the computing device sends a mirrored copy of only network traffic matching the at least one filter to the fleet of compute instances.( paragraph [0044]; filtering and processing virtualized traffic for mirroring)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SRINIVASAN in view of McDaniel with the method of RAO in order to increase traffic throughput taught by RAO.

12.	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SRINIVASAN et al (US 2020/0092299 A1), McDaniel et al (US 9912536 B2) in view of Sutter et al (US 7,843938 B1)

Regarding claim 12, SRINIVASAN in view of McDaniel discloses the computer-implemented method of claim 4, SRINIVASAN in view of McDaniel does not explicitly disclose the request further specifies one or more of: a triggering condition indicating when to begin mirroring the network traffic, and a time limit for mirroring the network traffic.
Sutter discloses the request further specifies one or more of: a triggering condition indicating when to begin mirroring the network traffic, and a time limit for mirroring the network traffic. (Claim 3; mirroring network traffic over a predetermined period of time)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SRINIVASAN in view of McDaniel with the method of Sutter in order to optimize the network traffic setting taught by Sutter.

13.	Claims 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over SRINIVASAN et al (US 2020/0092299 A1), McDaniel et al (US 9912536 B2)  in view of  Wilkins et al (US 2005/0063216 A1).

Regarding claim 13, SRINIVASAN in view of McDaniel discloses the computer-implemented method of claim 4, SRINIVASAN in view of McDaniel does not explicitly disclose scaling the fleet of compute instances based on an amount of mirrored network traffic received by the fleet of compute instances.
paragraph [0051]; scaling computing resources or Storage architecture for mirrored traffic)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SRINIVASAN in view of McDaniel with the method of Wilkins in order to scale network storage system taught by Wilkins.

14.	Claims 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over SRINIVASAN et al (US 2020/0092299 A1), McDaniel et al (US 9912536 B2) in view of  Breslin et al (US 9729408 B2)  and Izard et al (US 2019/0116111 A1).

Regarding claim 14, SRINIVASAN in view of McDaniel discloses the computer-implemented method of claim 4, SRINIVASAN in view of McDaniel does not explicitly disclose the destination is a storage service of the service provider network, and wherein the fleet of compute instances converts the mirrored copy of the network traffic into one or more packet capture files and stores the one or more packet capture files at one or more storage locations associated with at least one user of the service provider network, the method further comprising:
receiving a query including search criteria identifying a subset of data stored in the one or more packet capture files; and
executing the query against the packet capture files stored at the storage service.
 col 7, lines 37- 65, "Network captured traffic distribution device 130 may be communicatively coupled to a mirror port 160 present on routing device 120 via a port and may receive a traffic flow of captured data packets, including data packet 140, from routing device 120 via mirror port 160”, "Network captured traffic distribution device 130 may further be configured to encapsulate a captured data packet 140 thereby generating an encapsulated captured data packet 175. Data packet 140 may be encapsulated using any available encapsulation protocol such as, but not limited to, packet capture (PCAP), libPcap, and WinPcap. Network captured traffic distribution device 130 may then transmit encapsulated captured data packet 175 toward external device 150, a data storage device 165, and, in some cases, a backup storage device 170.", see also fig. 4 and fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method SRINIVASAN in view of McDaniel  with the method of Breslin in order to transmit captured data packets via a conventional communication network taught by Breslin.
SRINIVASAN in view of McDaniel in view of Breslin does not explicitly disclose receiving a query including search criteria identifying a subset of data stored in the one or more packet capture files; and
executing the query against the packet capture files stored at the storage service.
(paragraph [0078]; query packet identifying packet stored in the storage); and
executing the query against the packet capture files stored at the storage service (paragraph [0088]; query packet to provide selected package from storage)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SRINIVASAN in view of McDaniel and Breslin with the method of Izard in order to improve network traffic monitoring capabilities taught by Izard. (Izard; paragraph [0006]).

Response To Arguments
15.	The applicant’s arguments have been carefully considered. But moot. After the applicant amends the claims, the examiner applies new ground rejections. Therefore, the applicant’ arguments do not apply on the current rejections.

Conclusion
16.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Frattura et al US 2005/0278565 A1 (Method for network traffic mirroring with data privacy) which discloses mirrored network traffic, the mirrored network traffic communicated between source point and destination point.
Doctor et al US 2016/0182336 A1 (Hybrid cloud network monitoring system for tenant use) which discloses encapsulated port mirroring session from the tenant port of VM to the network interface of VM.
Barabash et al US 9894144 B2 (Application level mirroring in distributed overlay virtual networks) which discloses managing mirror communication between virtual network clients.
	
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent 

/A. M. A./
Examiner, Art Unit 2452

/Patrice L Winder/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        




.